Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims Objections
           Claims 1-5 and 20 are objected to in that the recitation “the first” on line 1 and “the second” on line 2 in claim 2. The same is true for claims 3-5. Correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, The recitation “layers” on line 4 is confusing because it is unclear if these are  additional “first/second  resin insulating layer” or a further recitation of the previously claimed “layers” on line 2.  Also, it is unclear how the recitation “a multilayer . . . and ” on lines 2-6 is read on the preferred embodiment. Insofar as understood, no such layers and section are seen on the drawings. The same is true for claim 20.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-6, 11-14 and 20 are rejected under 35 USC 102 (a((2) as being anticipated by Shimizu et al (US2015/0245473).   

Regarding to claim 1, as the best construed, Shimizu et al disclose the circuit as shown on Figures 1-21 comprising:

-a multilayer body (61, Figure 19)  in which a plurality of resin insulating layers (11-12) are laminated in a lamination direction, the multilayer body including a non-photosensitive first resin insulating layer (31, 33, 35, 41, 43, 45)  and a photosensitive second resin insulating layer (13, 42, 54, 56) and has a section (12) where the first resin insulating layer (31-35) and the second resin insulating layer are alternately laminated (50-53) ; and 
-a first coil conductive layer (wiring 32, 34, 36) disposed inside the multilayer body, noted that the wirings are considered as the coil.  
Regarding claims 2 and 20, wherein the first resin insulating layer (31, 33)  has a coefficient of linear expansion (10-40ppm,degree celsius) smaller than that of the second resin insulating layer (50, 53, 55), see the paragraphs 0075-0076.  

Regarding to claim 3, wherein the first coil conductive layer (32, 34, 36) is disposed between principal surfaces of the plurality of resin insulating layers.  

Regarding to claims 4-5, wherein the plurality of resin insulating layers includes the first resin insulating layer (31) and the second resin insulating layer (33), the first resin insulating layer (31) has a lower principal surface being in contact with the first coil conductive layer (23), and the second resin insulating layer has an upper principal surface being in contact with the first coil conductive layer (23, see Figure 1).  

Regarding to claims 6 and 12-14, further comprising a second coil conductive layer (34) disposed above the first coil conductive layer (33), and wherein the first resin insulating layer (31) and the second resin insulating layer (33) are alternately laminated between the first coil conductive layer (32) and the second coil conductive layer (34).  
Regarding to claim 11, wherein the first coil conductive layer (23) is disposed between principal surfaces of the plurality of resin insulating layers.  

Allowable Subject Matter

          Claims 7-10 and 15-19  would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-further comprising a substrate  arranged on one surface of the multilayer body in the lamination direction and made of a non-resin 7, 9, 10 and 15-16.  
-a pair of substrates arranged on opposite surfaces of the multilayer body in the lamination direction, wherein each of the substrates is made of a non-resin as combined in claims 8 and 17-19.  

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842